BRannok, -Judge,

(tlissevfivy.)

A. -J. Lowther brought an action before a justice in Dod-dridge county, and a verdict of a jury was rendered in favor of the plaintiff Cor one liundred and eighty four dollar’s. No entry of a judgment was made in the docket. The docket shows that an execution issued on the date of the verdict. On December 31, 1887, another execution issued, which by the final action of this Court was quashed. Lowther v. Davis, 33 W. Va. 132 (10 S. E. Rep. 20). This execution recites that judgment, had been rendered April 8, 1886, for the debt.
On 20th March, 1888, the two justices who tried the case entered in the docket an order reciting that they had presided at the trial on the 8th day of April, 1886, in which a verdict had been rendered by a jury in favor of the plaintiff and, having failed to enter judgment, they entered a formal judgment nunc ¡»v tunc in accordance with the verdict. The plaintiff afterwards died, and bis administrator made a motion before the justice to revive the judgment in his name, and the defendant opposed the motion, and the justice refused to revive the judgment, and upon appeal to the Circuit Court that court also refused to revive it, and the administrator brings the case hei’e.
The question is: Was there any judgment to be revived? Is the judgment entered March 20, 1888, nearly two years after the rendition of the verdict, void because it was not entered within twenty four hours after the trial, as required by Code, s. 114, c. 50 ? If void because the jurisdiction of the justices had lapsed, there can not be a revival; but if not void, there can be.
Were it an open question, I should be inclined to say that the statute is directory, made for the benefit of the plaintiff', not the defendant; that a justice’s court would fall under the general principle applicable to all courts — that is, that the court once in possession of the cause can go on until filial judgment, the verdict being merely an interlocutory *336occurrence while the proceeding is going on, and standing-good until judgment on it. Otherwise a costly trial comes to naught, merely because the justice takes a little too much time to consider.
But there have been too many decisions in state-, where similar statutes prevail, to allow this construction. They hold that judgment must be rendered within the prescribed time. Our statute says the judgment must be “entered” within the time. What does the word “ entered ” here mean? It means that judgment must be rendered — pronounced — within the time, but not necessarily entered in the docket within that time.
In Conweil v. Kuykendall, 29 Nan. 707, though the section of the statute required judgment within four days, the court said, to obviate difficulty, the word “entered” should be interpreted as “rendered;” that when the justice formed his mind, and announced it, that was judgment, while recording it afterwards would do; that it was the almost universal practice in all courts to announce judgments and afterwards record them.
That the word “ entered,” in section 114, means “ rendered,” is shown from the fact that the justice is to ascertain balance after credits, and enter judgment, thus showing that it means the formation and decision of the mind as to the legal result of the case; and it is shown by the further important fact that the command to enter certain things in the docket, among them the judgment, is to be found in other sections (178 and 179). The judgment of the justice shall be stated ; that is, the one already entered or announced.
Whát is a judgment? Upon such a question as that involved in this case, we must have a correct conception of what it is. The docket entry is not the judgment, but only evidence that a’judgment was rendered. Judgment is what is ordered and considered; not the mere entry of what is ordered and considered. We sometimes speak of the record entry as the judgment, but it is no more the judgment, accurately speaking, than a note for money is the money or debt itself. Hickey v. Hinsdale, 8 Mich. 267. A judgment is the “, decision or sentence *337of tlie law, pronounced by a court or other competent tribunal, upon the matter contained in the record.” 3 Black. Comm. 395; Jac. Law Diet.; Freem. Judgm. s. 2. 'When, after the facts are found, the court pronounces the decision on them, that is the judgment; that is the judicial act — - the act of the court as a court speaking the sentence of the law — whereas the entering it in the roll, the docket, or the order or judgment hook, call it by whatever name, is an act of different nature, a clerical or ministerial act, one to constitute merely a memorial to attest that the judicial act of pronouncing judgment was in fact done.
In view of these principles a justice must pronounce his judgment within twenty four hours after the trial; hut if he does so, his failure to enter it in his docket within that time will by no means rob the party of his judgment. He could, weeks later, compel the j ustice by manda mu..s- to enter it. At common-law magistrates after pronouncing judgments have been justified in entering up the written record even after commitments to prison under them, and after proceedings by certiorari or other process had beem commenced to impugn them for informality. Massey v. Johnson, 12 East, 67, 81, 82. In Gray v. Cookson, 16 East, 13, the record was drawn up six months after judgment rendered. See King v. Barker, 1 East, 186. In Hall v. Tattle, 6 Hill, 38(40 Am. Dec. 383) the court, of a justice’s judgment, said : “This shows the formal entry of the judgment to he quite an unimportant matter. Where it is necessary for the purpose of evidence, it may he made at any time.”
¡Suppose a justice, after a verdict, announce judgment thereon, hut omits to record it in his docket. You can compel him to do so by mandamus. You show the docket and verdict, and prove his rendition of judgment. You need not have record evidence to prove his announcement of judgment. This is the rule as to proceedings of inferior courts. 2 Freem. Judgm. § 410. It is otherwise as to courts of record. The law fixes no limitation for such entry or for a nunc pro tunc entry. 2 Freem. Judgm. § 56. Suppose the justices in this case had entered a memorandum of judgment on the summons. That would not be a docket entry. Ho law requires them to make such memorandum, *338It, however, would be used as evidence of a judgment, and from it judgment in the docket could be afterwards entered.
But we are acting under the statute. The court in the case just cited, having spoken of the law independently of the statute, then adverted to the Mew "York Statute requiring judgment to he forthwith rendered and entered in the docket, and held the same principle, saying the judgment must be rendered forthwith; but not so with the docket entry, notwithstanding the statute as to both declared that it must be done forthwith. The reason given was that the one act was judicial, the other merely ministerial. The court held the statute in reference to the docket, specifying various things which it must show, to be directory, and the acts to be performed by the justice in reference thereto ministerial. These principles are sustained by authority in Mew York, whence our statute came, and other states where similar ones prevail. Walrod v. Shular, 2 N. Y. 134; Fish v. Emerson, 44 N. Y. 376; opinion, Sibley v. Howard, 3 Denio, 72 (45 Am. Dec. 448 and note); opinion, McNamara v. Spees, 25 Wis. 539; Matthews v. Houghton, 11 Me. 377; Lynch v. Kelly, 41 Cal. 234; Freem. Judgm. §§ 53, 53a; Digges v. Dunn, 1 Munf. 56; Shaddrack v, Woolfolk, 32 Gratt. 707, 713; 1 Black, Judgm. § 106.
In Wisconsin, where the statute requiring judgment forthwith exists, and where its construction is more rigid than elsewhere, it has been twice held that “if judgment is rendered at the proper time (by being audibly pronounced so that it may he heard by the -parties and others present) that is sufficient, and the justice may subsequently enter it on his docket, and tax the costs.” Wearne v. Smith, 32 Wis. 412; Kleinsteuber v. Schumacher, 35 Wis. 608.
The cases of Sibley v. Howard, 45 Amer. Dec. 448; Watson v. Davis, 19 Wend. 371, and McNamara v. Spees, 25 Wis. 539, were cases where not only the docket entry, but the judgment — the decision — was not announced till after the time limited.
It must not be thought, because in ordinary courts judicial acts are performed by a judge, but the ministerial ones by a clerk, that in the case of a justice, who performs both, *339all his acts are judicial. 'The nature of the act is tested by its nature, not by the accident of the person performing it. In Hickey v. Hinsdale, supra, the court said the acts of the justice in making docket, entries were ministerial, like those of a clerk.
T repeat then, that, if a justice does announce judgment within twenty four hours after verdict, the judgment is not void because the entry in the docket is not made.within that time. It is, however, important that justices who perform such important functions in the administration of justice should promptly enter their proceedings in the docket, just as much as it is that judges of superior courts should record their action, and they are culpable for not so doing.
Rut now comes another question — the only question which has given me any serious concern. The judgment shows on its face that it was entered long after the date of the verdict, not purporting to have been done while the proceeding was in fieri, but is one entered nunc pro lime; and it may be that it is not itself conclusive of the fact that judgment was pronounced within twenty four hours after the trial, and that it is necessary to ascertain by other evidence that it was then rendered, where it purports to be luuie pro tune.
Our statute (Code, c. 50, s. 182) 'makes the docket evidence of a judgment, but it does not make it the sole evidence, for it may be proven by entries or memoranda among the papers required by law to be kept, even by oral evidence of the justice. 1 Greenl. Ev. § 513; Freem. Judgm. § 410, note; 40 Amer. Dec. 386. In Re Wight, 134 U. S. 136 (10 Sup. Ct. Rep: 487) the United States Supreme Court- held that a nunc pro tune order could be made on the recollection of the judge that an order had been made.
The justices making this entry of judgment are the same who received the verdict. It is a circumstance to show such judgment. I hardly think this case ought to be regarded as a judgment mine pro tune, but simply as the performance of a ministerial act of entry of judgment announced at date of verdict, on the knowledge of the jus*340tices, nothing appearing tending to show that judgment was not so announced; hut I am treating it, iirthe strongest light against its validity, as a judgment nunc -pro tunc, holding that there is sufficient evidence to warrant such judgment, and, if there is, certainly such data .would warrant the mere clerical act of entry in the docket. IJere the docket shows that, on the date of the verdict, execution, issued. We can read this entry, and could read the execution, were it in the record, but we are to presume it followed the law, reciting the judgment, date, parties, and amount, as section 135, c. 50, requires. The docket entries and verdict give us fcortaiuty as to parties, amount, dates, etc., necessary for judgment. The note of the execution follows right after the verdict in the docket. Is it not cogent evidence that judgment had been given on the verdict? For law of mute, pro fane judgment see opinion Mitchell v. Overman, 103 U. S. 64. Upon such dula L think a judgment could he entered at any time.
.Here was a verdict, and judgment would follow as a matter of course, in the absence of motion to set it aside, and we would perhaps presume its rendition ; hut the docket shows the issue of an execution the very day of the verdict. Is not that the strongest kind of a circumstance to show that judgment had been rendered, in the absence of a aciu-tilla of evidence to negative it? If the facts shown by the docket “are such as to reasonably and fairly carry conviction that a judgment was in fact rendered, this is sufficient.” Witten v. Robison, 31 Mo. App. 525. In the face of this verdict- and execution, how can we .reasonably escape the conviction that judgment upon the verdict was in fact rendered ?
The books show that everywhere courts struggle to overlook irregularities in the proceedings of justices, in order to further justice; but here the struggle seems to be to the reverse — to give undue weight to an irregularity or inadvertent omission.
I can not consent that this party shall lose his debt on what is the veriest technicality, especially as I see the justice of the case in this line. It requires no struggle to support the plaintiff’s debt, as the authorities clearly uphold it. *341I bold that the judgment is neither void nor irregular. If the Supreme Court of California could say, in a case just, like this, where a verdict was rendered by a justice, and he omitted to enter judgment, and an execution issued on it, the entry of judgment was merely clerical duty, and the justice could be compelled to make it, and that the execution should not be quashed, much more can' we use that execution merely as,evidence to show that judgment was in fact announced, and to justify its subsequent entry on the docket. Lynch v. Kelly, 41 Cal. 232.
Thus we do not have to decide whether, where it appears that, both the rendering and the entry in the docket of a judgment, by a justice took place after the time fixed therefor by statute, the judgment would be void, or merely irregular and reversible on appeal. In some States, especially Wisconsin, it is held void in several decisions ; but the judge delivering the opinion in Wearne v. Smith, 32 Wis. 414, expressed himself dissatisfied with those decisions. In Watson v. Davis, 19 Wend. 371, which is urged upon us as authority to hold this judgment void, it is held that it is “ erroneous,” and subject to reversal. In Martin v. Pifer, 96 Ind. 245, and Stillman v. McConnell, 36 Kan. 398 (13 Pac. Rep. 571) such judgments were held not void, but erroneous ; and in Robinson v. Kious, 4 Ohio St. 593, Judge, Thurman said the. failure to render judgments within time might not make them void, but only irregular and reversible.
Nothing is presumed in favor of the jurisdiction of inferior courts, but when once jurisdiction of the cause and parties is established, as is clearly the case here, courts should be averse to holding mere missteps in the proceedings, mere irregularities, simple nullities, because to do so destroys rights of parties, and the maxim is that it is better that serious proceedings shall have force than fail.
If, then, 'a judgment rendered and entered after the time fixed by law he not void, hut' simply erroneous, as I think it would he at worst, it could be reversed only by’ appeal; and as the motion to revive the judgment in this case stands as a scire facias in courts of record under the common law, mere irregularity could not avail as a defence to a writ of *342scire facias. Fost. Sci. Fa. 27; 12 Amer. & Eug. Enc. Law, 150i; 1 Black, Judgm. 496.
Hence I am of opinion that the court erred iii refusing to revive the judgment, and its judgment refusing to do so ought to be reversed, and judgment reviving same here entered. When this case was here before, the judgment was not in the record. The. court said the evidence was not enough to justify an execution. Here we use that evidence for another purpose, to determine merely whether it is sufficient to justify judgment nunc pro time. The former decision is not res adjudicata upon this question’. It merely held there was then no judgment to support an execution. Did it hold that there never could afterwards be a judgment entered? Certainly not. Hid it hold that this judgment is void, when it was iiot in existence then ? Certainly not.
This ease does not involve the question of amendment under the statute — that is, where a judgment has been entered, and it is desired to correct it; whereas here no judgment at all had been entered. If even notice of the judgment nunc pro tunc were required, and I do not think it was, as no new evidence was introduced, (Preem. Judgm. § 64) yet that would render it 'only irregular, not void on scire facias.
Aeetrmjgd.